Citation Nr: 9904433	
Decision Date: 02/18/99    Archive Date: 02/24/99

DOCKET NO.  96-47 837	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to an increased rating for post operative 
residuals of separation of the right acromioclavicular joint, 
currently evaluated 40 percent disabling.

2.  Entitlement to an increased rating for decreased 
sensation in the radial aspect of the right arm and fingers 
of the right hand, currently evaluated 20 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Artur F. Korniluk, Associate Counsel




INTRODUCTION

The veteran had active air service from January 1970 to 
September 1978.  This matter comes to the Board of Veterans' 
Appeals (Board) from the Department of Veterans Affairs (VA) 
Denver Regional Office (RO) February 1992 rating decision 
which denied ratings in excess of 20 percent for each, 
service-connected right shoulder and right arm and fingers of 
the right hand disabilities.  

By July 1998 rating decision, evaluation of his service-
connected right shoulder disability was increased to 40 
percent.  In view of AB v. Brown, 6 Vet. App. 35, 38 (1993), 
the claim remains in controversy where less than the maximum 
available benefit is awarded.


FINDINGS OF FACT

1.  All evidence necessary and available for an equitable 
resolution of the veteran's claims has been obtained.

2.  His service-connected right shoulder disability is 
currently manifested by post traumatic arthritis, pain, 
weakness, easy fatigability, impairment in the range of 
motion (increasing when motion is performed with objects held 
in the right hand), but there is no evidence of 
incoordination or muscle atrophy, or of fibrous union, 
nonunion, or loss of head of the humerus.

3.  The veteran's right arm and right hand finger disability 
is manifested by numbness and tingling sensation in the arm 
and the middle, ring, and little fingers, interfering with 
the veteran's ability to pick up objects with the right hand; 
there is no evidence of peripheral edema, and he is able to 
appropriately oppose all right hand fingers to the right 
thumb.



CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 40 percent for 
post operative residuals of the right acromioclavicular joint 
separation have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 3.321(b)(1), 4.40, 4.45, 4.59, 
4.71a, Diagnostic Code 5201 (1998).

2.  The criteria for a rating in excess of 20 percent for 
decreased sensation in the radial aspect of the right arm and 
right hand fingers have not been met. 38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. §§ 3.321(b)(1), 4.124a, 
Diagnostic Code 8512 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board finds that the veteran's claims are well grounded 
in that they are capable of substantiation.  Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).  This finding is based on 
his assertion that his service-connected right shoulder and 
the right arm and right hand finger disabilities have 
increased in severity.  Proscelle v. Derwinski, 1 Vet. App. 
629 (1992); King v. Brown, 5 Vet. App. 19 (1993).  Once 
determined that a claim is well grounded, VA has a statutory 
duty to assist in the development of evidence pertinent to 
the claim.  38 U.S.C.A. § 5107(a).  Pertinent clinical data 
have been associated with the file, including current data 
sufficient to address the merits of the veteran's claim.  
Thus, the Board is satisfied that the statutory duty to 
assist has been met in this case.

Under applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic 
codes identify the various disabilities.  VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusion.  See Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2 (1998), the 
regulations do not give past medical reports precedence over 
current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).

In exceptional cases where the schedular evaluations are 
found to be inadequate, an extraschedular evaluation 
commensurate with the average impairment in earning capacity 
due exclusively to the service-connected disability may be 
approved, provided the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  38 C.F.R. § 3.321(b)(1).

Historically, service connection for a right shoulder 
disability was granted by December 1978 RO rating decision, 
and a 40 percent rating was assigned.  That decision was 
based on the veteran's service medical records showing that 
he sustained right acromioclavicular joint separation in a 
motor vehicle accident in May 1978, requiring surgical 
treatment consisting of open reduction and internal fixation 
of the joint, and follow-up medical treatment.  On 
examination in August 1978, he indicated that he experienced 
sensation change in the 3rd, 4th, and 5th fingers of his right 
hand, as well as numbness, weakness, and decreased range of 
motion involving the right arm and hand.  

On VA medical examination in November 1978, the veteran 
indicated that he continued to experience pain and constant 
discomfort involving the right shoulder, noting that he was 
unable to move it; he also indicated that he experienced 
recurrent numbness in his right upper extremity.  On 
examination, edema and tenderness were noted over the 
anterior aspect of the entire shoulder, and he was unable to 
perform any motion due to pain.  X-ray study of the shoulder 
revealed post traumatic changes involving the 
acromioclavicular joint and two small loose calcific 
fragments.  Complete disability of the right shoulder was 
diagnosed.  

VA outpatient treatment records from November 1978 to May 
1979 and a May 1979 VA medical examination report, reveal 
complaints of pain and functional impairment of the right 
shoulder, severity of which, according to the veteran, was 
gradually increasing over time.  On examination in May 1979, 
he also indicated that he was now experiencing throbbing 
discomfort in his right hand, and that the pain was radiating 
to his right index finger.  On examination, the range of 
motion of the right shoulder was impaired and associated with 
pain; the shoulder was tender to palpation, the right deltoid 
muscle was weak due to pain, and sensation was decreased in 
the radial aspect of the right arm, extending into the thumb 
and index finger.  Status post right acromioclavicular joint 
separation with operative repair and residual pain, 
stiffness, and radiographic evidence of calcification were 
diagnosed.  

By November 1979 RO rating decision, service connection was 
granted for decreased sensation in the radial aspect of the 
right arm and right hand fingers, and a 20 percent rating was 
assigned under Diagnostic Code 8512; by the same rating 
decision, the rating of the veteran's service-connected right 
shoulder disability was decreased from 40 to 20 percent, 
effective from February 1980 (this reduction in the right 
shoulder disability rating was confirmed by December 1979 
rating decision, but the effective date of the reduction was 
changed from February to March 1980).  By May 1980 rating 
decision, a temporary 100 percent rating was assigned his 
service-connected right shoulder disability for the period 
March to June 1980, based on clinical evidence showing that 
he underwent surgical resection of the right distal clavicle 
in March 1980.

VA treatment records from May 1979 to June 1981 reveal 
intermittent treatment associated with the veteran's right 
shoulder disability, as manifested by pain, discomfort, 
reduced range of motion, and functional impairment, and 
numbness in the right arm and right hand fingers.  As 
indicated above, surgical resection of the right distal 
clavicle was performed in March 1980.

On VA medical examination in May 1982, post operative 
residuals of resection of the distal end of the right 
clavicle, with limitation of motion and abnormal nerve 
conduction studies, and with decreased sensation, numbness, 
and tingling due to the right median, ulnar, and radial 
nerves were diagnosed.  

By August 1982 RO rating decision, the evaluation of the 
veteran's right shoulder disability was increased from 10 to 
20 percent, but the evaluation of his right arm and right 
hand finger disability remained unchanged. 

VA treatment records from October 1980 to October 1984 reveal 
intermittent treatment associated with pain, swelling, and 
discomfort involving the veteran's right shoulder.  During 
this period of treatment, he received numerous injections of 
anti-inflammation steroid medication which temporarily 
improved the range of motion (but the motion continued to be 
associated with pain).  He was hospitalized for 3 days in 
August 1983, at which time his right shoulder was examined 
under anesthesia; at the time of hospital discharge, it was 
indicated that he would continue to receive medical treatment 
and physical therapy to improve muscle strength in the right 
shoulder.  

On VA medical examination in April 1984, the veteran 
indicated that he continued to experience right shoulder 
pain, stiffness, and impairment in the range of motion but, 
on examination, it was indicated that the range motion was 
"perfectly attainable" but was associated with pain.  With 
regard to his right arm and right hand finger symptoms, he 
indicated that he experienced some transient tingling in the 
4th and 5th fingers and the thumb.  On examination, mild 
atrophy was noted over the right shoulder joint; the range of 
motion in the wrist and fingers was full, but mild 
hypesthesia was noted over the 4th and 5th fingers and 
possibly the thumb; brachial, radial, and ulnar pulses were 
equal and intact, and the strength of the forearm was normal.  
Status post right partial claviculectomy, healed, with 
residuals of healed scar, transient peripheral sensory 
neuropathy and local pain of the right forearm and right hand 
fingers were diagnosed.

VA outpatient treatment records from November 1987 to 
September 1989 reveal intermittent treatment associated with 
discomfort and pain in the veteran's right shoulder.  

On VA medical examination in November 1989, history of right 
shoulder injury with acromioclavicular joint separation, 
status post open reduction and pinning with ulnar nerve 
injury (supplying the ring and small fingers of the right 
hand) causing pinprick sensation and numbness, and possible 
post traumatic arthritis at the right shoulder were 
diagnosed.  

At a personal hearing in July 1990, the veteran testified 
that he continued to experience pain and impairment in the 
range of motion of his right shoulder despite intermittent 
medical treatment consisting of steroid injections and use of 
pain medication.  With regard to his right hand disability, 
he indicated that he experienced numbness and tingling in his 
right thumb, index, middle, and little fingers on a daily 
basis and occasional cramping, which interfered with his 
ability to write, pick up objects with the right hand and 
button shirts.  

VA outpatient treatment records from February 1990 to 
November 1992 reveal intermittent treatment associated with 
various disabilities and symptomatology including right 
shoulder pain and discomfort.  On examination in November 
1992, it was indicated that the right shoulder range of 
motion was reduced by 30 percent.  

On VA medical examination in February 1993, the veteran 
indicated that he continued to experience right shoulder pain 
(noting that the severity of pain was affected by weather 
changes) but indicated that he was not currently taking any 
medication.  On examination, there was a well healed, 14 
centimeters (cm.) x 1 cm. scar over the dorsum of his right 
shoulder, which was sensitive to palpation; mild atrophy of 
the right shoulder was noted; the range of motion and 
strength of the shoulder were reduced and hand grip strength 
was diminished.  Status post right clavicle resection with 
residuals of decreased range of motion and a healed cicatrix 
were diagnosed.  

With regard to his right arm and right hand finger 
symptomatology, the veteran indicated on VA examination in 
February 1993, that he experienced numbness over the volar 
and dorsal aspect of the forearm and in his 2nd , 3rd , and 4th 
fingers, as well as occasional numbness in the 5th finger.  
On examination, hypesthesia was noted over the 2nd, 3rd, 4th and 
5th fingers and the volar and dorsal aspect of the forearm.  

VA outpatient treatment records from August 1992 to February 
1996 reveal, in pertinent part, intermittent treatment and 
physical therapy associated with periods of flare-ups of 
symptoms of pain, discomfort, stiffness, and reduced and 
painful range of motion of the veteran's right shoulder, as 
well as intermittent reports of pain and numbness in the 
fingers of his right hand.  

On VA medical examination in March 1996, the veteran 
indicated that he experienced "constant" right shoulder 
pain, increasing on motion, noting that he was unable to 
"reach above the head," and numbness and tingling in the 
fingers of his right hand.  On examination, there was no 
evidence of tenderness, atrophy, or fasciculations involving 
the right shoulder; the range of motion of the shoulder was 
reduced and associated with pain.  X-ray study of the 
shoulder revealed post operative changes involving the right 
clavicle but no evidence of recent fractures or dislocations; 
magnetic resonance imaging (MRI) study of the shoulder 
revealed findings consistent with clinical history of 
impingement syndrome with minimal increased signal within the 
supraspinatus tendon without complete tear.  Right shoulder 
pain, well healed post surgical scar, impingement syndrome, 
limited motion, and post surgical changes, shown by 
radiographic evidence, were diagnosed.  

VA physical therapy note in February 1996 reveals that the 
veteran received physical therapy to improve the range of 
motion and strength in his right shoulder until January 1996.  
Although he continued to experience pain, he discontinued his 
participation in physical therapy; it was noted that he 
showed improvement in the range of motion but not in 
strength.  

VA outpatient treatment records from March 1996 to January 
1997 reveal intermittent treatment associated with various 
disorders and symptomatology, but it does not appear that any 
pertinent report or findings referable to the veteran's 
service-connected right shoulder and the right arm and right 
hand finger disabilities were made during this period of 
treatment.

On VA medical examinations in May 1997, associated with 
various physical impairments and psychological 
symptomatology, it was indicated, in pertinent part, that 
sensory examination of the veteran's right upper extremity 
was intact to both pinprick and light touch; upper extremity 
reflexes were 2+ and symmetrical and strength was 5/5 and 
symmetrical.  

On VA medical examination in February 1998, including a 
review of claims file, the veteran indicated that he had not 
worked since 1995 because of the disabilities involving his 
knees, the right shoulder, the back, and the neck.  At the 
time of the examination, his pertinent symptomatology 
reportedly consisted of right shoulder weakness and 
continuing symptoms of sharp right shoulder pain, 
occasionally radiating to his right arm and hand, and 
decreased range of motion.  He indicated easy fatigability 
but no incoordination involving the right shoulder, sleep 
disturbance due to pain, and flare-ups of symptoms, primarily 
in cold weather.  On examination, an acromioclavicular joint 
deformity of 1.5 cm in diameter with a depression of 
approximately 3-4 millimeters was noted; right shoulder 
flexion against gravity was to 90 degrees, with a 2 pound 
weight to 35 degrees, and 0 degrees with a 5 pound weight; 
abduction was to 45 degrees against gravity and with a 2 
pound weight, and 0 degrees with a 5 pound weight; external 
rotation was to 85 degrees against gravity, and 0 degrees 
with 2 and 5 pound weights; internal rotation was to 90 
degrees against gravity, and 0 degrees with 2 and 5 pound 
weights; when performing exercises with a 2 pound weight, he 
demonstrated marked weakness and discomfort; he was unable to 
perform exercises with a 5 pound weight.  Examination of the 
arms did not reveal any deformity, atrophy, or wasting of 
muscle groups V through IX; hand-grasps were equal, 
bilaterally.  The examiner concluded that the veteran 
demonstrated weakness and discomfort, as documented above, 
but there was no evidence of incoordination; excess 
fatigability was difficult to assess due to weakness; in his 
opinion, no further decrease would exist with flare-ups of 
symptoms.  X-ray study of the right shoulder revealed 
acromioclavicular joint widening and bone hypertrophy, 
unchanged since 1992.  Status post right acromioclavicular 
joint separation with surgical repair and incomplete 
disruption of the supraspinatus tendon with decreased range 
of motion and discomfort were diagnosed.  

With regard to his right arm and right hand finger 
symptomatology, the veteran indicated on VA examination in 
February 1998, that he experienced numbness at the olecranon 
process of the right arm, and numbness of the middle, ring, 
and little fingers.  On neurological examination, he was only 
able to perceive pinprick at the level of the triceps, 
posteriorly, and in a small area of the snuffbox of the 
dorsum of the right hand; he was able to appropriately oppose 
all fingers to the thumb; deep tendon reflexes at the biceps 
and triceps were 2+ and brisk; all peripheral pulses were 2+ 
and equal, no peripheral edema was appreciated, and capillary 
beds were pink with brisk capillary refill.  Decreased 
sensation in the right arm and right hand fingers was 
diagnosed.  The examiner indicated that neurological 
evaluation was contradictory to radial nerve etiology.

Disability of the musculoskeletal system is primarily the 
inability, due to damage in parts of the system, to perform 
the normal working movements of the body with normal 
excursion, strength, speed, coordination and endurance.  The 
functional loss may be due to pain, supported by adequate 
pathology and evidenced by the visible behavior of the 
veteran undertaking the motion; weakness is as important as 
limitation of motion, and a part which becomes painful on use 
must be regarded as seriously disabled.  Factors to be 
considered in evaluating the residual disability include less 
movement than normal, more movement than normal, weakened 
movement, excess fatigability, pain on movement, swelling, 
deformity or atrophy of disuse, or incoordination.  38 C.F.R. 
§§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202 (1995); Cf. 
38 C.F.R. § 4.59.

With regard to rating of disabilities involving substantiated 
presence of degenerative or traumatic arthritis, Diagnostic 
Code 5003 provides that arthritis will be rated on the basis 
of limitation of motion under the appropriate diagnostic 
codes for the specific joint or joints involved (Diagnostic 
Codes 5200 et seq.), and that limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  When the 
rating based on limitation of motion is noncompensable under 
the appropriate diagnostic codes, a 10 percent rating for 
each major joint or group of minor joints affected by 
limitation of motion should be assigned; the 10 percent 
rating is not to be combined with, nor added to, Diagnostic 
Code 5003.  In the absence of limitation of motion, a 20 
percent rating will be assigned if there is X-ray evidence of 
involvement of 2 or more major joints or 2 or more minor 
joint groups, with occasional incapacitating exacerbations; a 
10 percent rating will be assigned if there is X-ray evidence 
of involvement of 2 or more major joints or 2 or more minor 
joint groups. 

Currently, the veteran's service-connected right shoulder 
disability is rated under 38 C.F.R. § 4.71a, Diagnostic Code 
5201, limitation of motion of arm, and a 40 percent rating is 
assigned.  Under Diagnostic Code 5201, a maximum 40 percent 
evaluation is assignable for limited motion of an arm, if 
motion is limited to 25 degrees from side.  Therefore, in 
this case, the veteran is currently receiving the maximum 
schedular evaluation available for limitation of motion of an 
arm and application of 38 C.F.R. §§ 4.40 and 4.45, and 4.59, 
as mandated by DeLuca, 8 Vet. App. at 206, does not provide a 
basis upon which an evaluation greater than 40 percent may be 
assigned under Diagnostic Code 5201.

Although the presence of post traumatic arthritis in the 
right shoulder is shown by the clinical evidence discussed 
above, his service-connected shoulder disability is currently 
rated based on limitation of motion under Diagnostic Code 
5201, and a compensable (40 percent) rating is assigned.  
Thus, additional disability rating under Diagnostic Code 5003 
is not warranted based on objective evidence of arthritis.

The evidence before the Board does not reveal that the 
veteran's service-connected right shoulder disability is 
associated with ankylosis of scapulohumeral articulation, or 
that there is an impairment of the humerus (such as loss of 
head of humerus, nonunion of humerus, or fibrous union of 
humerus); thus, a rating of his disability under Diagnostic 
Codes 5200 or 5202, respectively, is not warranted.  

The veteran's service-connected decreased sensation in the 
radial aspect of the right (major) arm and the right hand 
fingers is currently rated under 38 C.F.R. § 4.124a, 
Diagnostic Code 8512, and a 20 percent evaluation is assigned 
consistent with evidence of "mild" incomplete paralysis of 
the lower radicular group.  A 40 percent evaluation is 
available under Diagnostic Code 8512 if "moderate" 
incomplete paralysis of the ulnar nerve involving the major 
upper extremity is shown; if incomplete paralysis is 
"severe," a 50 percent rating is warranted under the same 
diagnostic code.

With regard to the rating of diseases or injuries of the 
peripheral nerves, the term "incomplete paralysis" 
indicates a degree of lost or impaired function substantially 
less than the type picture for complete paralysis given with 
each nerve, whether due to varied level of the nerve lesion 
or to partial regeneration.  When the involvement is wholly 
sensory, the rating should be for the mild, or at most, the 
moderate degree.  38 C.F.R. § 4.124a. 

Based on the entire evidence of record, as discussed above, 
the Board finds that a rating in excess of the currently 
assigned 20 percent for the veteran's service-connected 
decreased sensation in the right arm and right hand fingers 
is not warranted.  Although the evidence clearly shows that 
his in-service right shoulder injury resulted, in pertinent 
part, in neurological impairment affecting his right arm and 
right hand fingers, as manifested by weakness, numbness, and 
tingling in the arm and fingers and requiring intermittent 
medical treatment, the severity of his pertinent 
symptomatology is not shown to be at least "moderate" in 
degree.  Specifically, on VA examination in May 1997, there 
was no evidence of deficiencies or abnormalities in the right 
upper extremity sensation, reflexes, or strength.  Although 
he perceived pinprick on neurological examination in February 
1998, he was able, at that time, to oppose all right hand 
fingers to the right thumb, deep tendon reflexes and 
peripheral pulses were 2+ and equal, and no peripheral edema 
was shown.  Thus, while he is clearly shown to continue 
experiencing right arm and right hand fingers numbness and 
tingling (and his neurological impairment is supported by MRI 
findings in March 1996), the severity of such symptomatology 
is not shown to meet the rating criteria warranting an 
evaluation greater than the currently assigned 20 percent.  
See Diagnostic Code 8512.

The evidence of record before the Board does not reveal that 
the veteran's service-connected right shoulder, right arm and 
right hand finger disabilities cause him unusual or 
exceptional hardship such as to warrant application of 
38 C.F.R. § 3.321(b)(1).  Although he receives intermittent 
medical treatment associated with right shoulder pain and 
weakness, he is not shown to have required frequent periods 
of hospitalization due to his service-connected shoulder and 
the right arm and right hand finger disabilities in the 
recent years (it is noted that he was hospitalized, due to 
his right shoulder disability, in 1978, 1980, and 1983).  
Although he has been unemployed for several years due to 
numerous physical impairments and disabilities and his 
service-connected right shoulder and right arm and right hand 
finger disabilities, the entirety of the evidence of record 
does not show that the shoulder, right arm and right hand 
finger disabilities currently cause him exceptional hardship 
in an employment setting.  The rating of disabilities is 
based on average impairment of earning capacity in a civil 
occupation.  38 U.S.C.A. § 1155.  In cases such as this, 
where there is no evidence of an exceptional or unusual 
disability picture associated with right shoulder, right arm 
and right hand finger disabilities, application of the 
provisions of 38 C.F.R. § 3.321(b)(1) in lieu of the regular 
rating criteria, is deemed inappropriate.  

The Board stresses that the preponderance of the evidence is 
against the veteran's increased rating claims, and it 
presents no question as to which of two evaluations should be 
applied.  Thus, the provisions of 38 C.F.R. § 4.7 (1998) are 
inapplicable.


	

ORDER

A rating in excess of 40 percent for post operative residuals 
of the right acromioclavicular joint separation is denied.

A rating in excess of 20 percent for decreased sensation in 
the radial aspect of the right arm and right hand fingers is 
denied.



		
	J. F. Gough
	Member, Board of Veterans' Appeals



 Department of Veterans Affairs

